Title: To Thomas Jefferson from Thomas Barclay, 12 June 1792
From: Barclay, Thomas
To: Jefferson, Thomas


Gibraltar, 12 June 1792. Since writing to TJ on 19 May he has learned that the report of the capture of a Spanish boat by the Moors was untrue. In Morocco, Muley Ischem is about to march north with a large army commanded by Ben Assar, so that by July or August the civil war will be decided by force of arms or a partition of the Empire. Last month Muley Ischem sent an ambassador to Spain to ask for assistance, but the success of this mission is doubtful because of Spain’s decision to recall supplies earmarked for Morocco. Muley Ischem’s appointment of his brother Absulem as governor of Sus has failed to quell the opposition to him in that province, especially in the capital city of Santa Cruz. Earlier this month partisans of Muley Ischem attacked a caravan near Rabat, killing or wounding almost 40 persons and making off with much plunder. Suliman awaits his brother’s army, having been joined at Fez by Tahar Fenis, whom he appointed governor of Tangier, much to the dissatisfaction of its people, who prevailed upon Ischem to send them Hamet Bensadok in his stead. Before Bensadok’s arrival, Suliman sent the foreign consuls in Tangier the enclosed letters of 11 and 13 May and 1 June, the latter in answer to their complaint that the captains of his cruisers were attempting to extort presents from them. The governor has confirmed his master’s strict orders to do impartial justice without distinction as to religion and adds that the  Christians have been recommended to his care. According to reports, Suliman will send an ambassador to Spain to counteract the maneuvers of his brother’s emissary at that court.
